DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/15/2022 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Sabourin et al, US Patent Publication 2007/0164143.
Regarding claims 1, 6, and 7, Sabourin teaches a first refining disc for a defibrator (see abstract) for refining fibrous material (see abstract) including a material inlet opening adapted to receive a flow of incoming fibrous material from a feed screw (see figures 1 and 2A [0041]), the first refining disc including at least one steam evacuating channel [0140] comprising at least one steam inlet opening arranged on a side of the first refining disc adapted to face a second refining disc (figures 19-21 and [0136-0140]), and at least one steam outlet opening arranged on a side of the first 
Regarding claims 2-5, Figure 19 and [0136-0139] depict the channels 212, 206, and 210 that pull steam off at an acute angle from area 126 for the steam bypass.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher, USP 4,725,336.
Regarding claims 1-7, Fisher teaches a first refining disc (item 18) that rotates around shaft (time 28) with a material inlet opening for feed material (column 1 line 21) with at least one steam evacuating channel (fluid conveying passageway, item 60) where the opening of the inlet and the outlet are facing the second disc (see figure 1) and the steam outlet are directed back through an opening (item 60 in figure 1) that is directed back towards the middle of the refining disc.
The main difference between the Fisher reference and the claimed invention is that the Fisher reference has tube 64 that takes the collected steam and directs it out to item 73 (in the figures) and directs it to a steam collection device directly from the exit point in the middle of the refining disc.  This is comparable to figure 2B of the instant application.
While this does not teach that the steam outflow occurs centrally to the material inflow, the same end result occurs with the redirecting of the steam back to the center of the disc and then is specifically removed to a collection apparatus.  The mere rearrangement of location to be centered to the inflow would not affect the substantially similar design.  It would have been a mere matter of design choice to have the exit tube 64 be directed into a central removal and then directed out at a later point int eh apparatus as being instantly claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748